Case 7:19-cr-01501 Document 1 Filed on 07/12/19 in TXSD Page 1 of 4

‘

 

AQ 91 (Rev. ty Criminal Complaint , | : . -
_ UNITED STATES DISTRICT COURT . NER
for the JUL j 2 2019

Southern District of Texas .
David J. Bradley, Clerk

 

 

 

 

United States of America )
Vv. ) a
Roberto Trevino-Mendoza ) Case No. AA 19-122 M
YOB 1963 . )
Pedro Samuel Hernandez a)
YOB 1986 )
) ,
Defendant(s) AY
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following i is true to the best of my knowledge and belief.
On or about the date(s) of | February 14 to March 26,2019 = inthecounty of — "Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section , . Offense Description -
Title 21, U.S.C. §§ 846,841 (a)(1) ‘Conspiracy to Possess with Intent To Distribute approximately three (3)

-kilograms of methamphetamine.

This criminal complaint is based on these facts:

_ See Attachment A

. a. Continued on the attached sheet.

Pippoved :
Rola Wule, t Avs
q liz. ba

 

complainant? [pdeaiwe

C Pefia Jr, an Agent, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: - Vly 12, 2/9. a Le SOlre—

City and state: McAllen, Texas, Peter E. Ormsby, United States Magistrate Judge

Printed name and title

 
Case 7:19-cr-01501 Document 1 Filed on 07/12/19 in TXSD Page 2 of 4

ATTACHMENT A

AFFIDAVIT IN SUPPORT OF ARREST WARRANT

1. On February 14, 2019, FBI agents met with a Confidential Human Source (CHS) near
the intersection, of Conway Avenue and Griffin Parkway in Mission, Texas. FBI agents
searched the CHS and the CHS’s vehicle. The search was negative for contraband. FBI
agents gave the CHS $3,500 to conduct a controlled purchase of approximately one
kilogram of methamphetamine. FBI agents followed the CHS to a residence located at 709

Nora Lane, Mission, Texas.

2. The CHS arrived at 709 Nora Lane and spoke to Roberto Trevino-Mendoza. During
the meeting, Roberto Trevino-Mendoza interacted with the CHS. Also present at the
residence with Trevino-Mendoza was Pedro Samuel Hernandez. Hernandez, who briefly
interacted: with the CHS from a distance, advised the CHS that the driver delivering the
methamphetamine would be arriving shortly. Shortly thereafter, the methamphetamine
arrived and it was handed over to .Trevino-Mendoza. Trevino-Mendoza then got in the
vehicle with the CHS turned over the methamphetamine in exchange for the $3,500. The
CHS did not know Hernandez by name but was shown a photograph of Pedro Samuel
Hernandez, minus any identifiers and the CHS positively identified him as the individual

also present with Trevino-Mendoza during the controlled purchase.

3. On March 8, 2019, FBI agents met with the CHS near the intersection of Conway
Avenue and Griffin Parkway in Mission, Texas. FBI agents searched the CHS and the
CHS’s vehicle. The search was negative for contraband. FBI agents gave the CHS $4,500
_ to conduct a controlled purchase of approximately one kilogram of methamphetamine: FBI

agents followed the CHS to a residence located at 709 Nora Lane, Mission, Texas.

4. The CHS arrived at 709 Nora Lane and spoke to Trevino-Mendoza. During the

meeting, Trevino-Méndoza advised the CHS that his connect to the delivery driver was
Case 7:19-cr-01501 Document 1 Filed on 07/12/19 in TXSD_ Page 3 of 4

Pedro Samuel Hernandez. Shortly thereafter, the CHS observed Pedro Samuel Hernandez
‘ approaching 709 Nora Lane on foot, from a residence located at the corner of Nora Lane
and Trosper Road. The methamphetamine. arrived and it was handed over to Trevino-
Mendoza. Trevino-Mendoza then got in the vehicle with the CHS turned over the ~
methamphetamine in exchange for the $4,500. During this operation, Agents had aerial
surveillance observed the individual walking towards 709 Nora Lane. FBI Agents
confirmed the individual who delivered the methamphetamine returned to a residence

located at 1513 Samantha Street in Mission, Texas.

5. On March 13, 2019, FBI agents were conducting surveillance at 1513 Samantha Street
and observed an individual, believed to be the methamphetamine delivery driver, get into
a vehicle and departed the residence. A traffic stop was conducted on the vehicle and
approximately one kilogram of methamphetamine was seized. The driver (hereinafter ~
“Individual 1”) and sole occupant of the vehicle, waived his Miranda warnings and

provided information about the pending transaction.

6. Individual 1 advised FBI agents that he/she was delivering the methamphetamine toa
house ‘on Nora Lane off of Trosper Road and that an individual known to him/her as
“Chisquis” coordinated the sale. Individual 1 did not know “Chisquis’” true name.
Individual 1 subsequently provided a photograph of the individual known to him as

“Chisquis” and FBI Agents confirmed that person to be Pedro Samuel Hernandez.

7. On March 13, FBI Agents recorded a conversation where Trevino-Mendoza and
Hernandez were discussing what they believed happened to Individual 1, who was set to
deliver the methamphetamine to them. During that conversation, Hernandez whose’
identity was unknown to FBI Agents at that time, described how Individual 1 had picked

up a police “tail.”

8. On March 22, 2019, Individual 1 made.a phone call to Pedro Samuel Hernandez while

in the presence and at the direction of FBI Agents. The phone call was audio recorded.
Case 7:19-cr-01501 Document 1 Filed on 07/12/19 in TXSD Page 4 of 4

During the phone call, Individual 1 and Pedro Samuel Hernandez briefly discussed the
events of March 13 when Individual 1 was pulled over by law enforcement and Individual
ol advised Hernandez he/she had to get rid of the methamphetamine because of law
enforcement. At no time did Hernandez sound confused as to what Individual 1 was
referring to related to the drug seizure, The voice of the audio recording on March 13 and

March 22 was the same voice confirming Hernandez’s participation. .

9. During late March, FBI Agents received information from CHS?’ that Trevino-
. ‘Mendoza had a new methamphetamine supplier. On March 26, 2019, Hernandez and
Trevino- Mendoza were arrested by Officers from the Mission Police Department. They
were both pulled over while in Trevino-Mendoza’s vehicle. A subsequent search of the
vehicle resulted in the seizure of 31.1 grams of cocaine and 4.3 grams of

methamphetamine.

 

q
Special Agent Jose Pefia Jr
Federal Bureau of Investigation

[ez ne,

THE HONORABLE PETER opmSy
UNITED STATES MAGISTRATE JUDGE
